Title: From Benjamin Franklin to Deborah Franklin, 6 August 1759
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child
London, Augt. 6. 1759
I wrote to you already by this Ship, but have since receiv’d yours and Sally’s of June 18. and 21. which gave me great Pleasure, as your Letters always do; and the greater as it was long that I had not heard from you. I have wrote you several long Letters this Year, and suppose they got to hand at last, tho’ it seems by yours they have been long by the Way: Ships often stay long for Convoy. I think some Letters I wrote in November did not leave England till February; the Pacquets are some times ordered away suddenly and unexpectedly; some Ships sail without my knowing it, (as I suppose the last from N York did without your knowing it, for I had no line from anybody by her;) and when several sail together it seems needless and endless for me to write or send Copies in all; so you must learn not to expect Letters from me every Month, nor by every Ship; and make your self easy if a Ship or Pacquet arrives without a Letter for you; considering it only as a Sign that you are to have a very long one in the next.
You tell me that Smith’s Vessel is arriv’d, but the Captain says there is no Box on board. I suppose that to be only a Mistake, as he might not find them in the List of Bills Lading he had sign’d; the Case being this, the Ship was under Sail when Mr. Neat’s People put those Boxes on board, and no Bill of Lading was taken; but they were certainly shipt, and I hope they were found soon after you wrote. My former Letters will tell you what there was.

Inclos’d is a Bill of Lading for the 2 Boxes sent per this Ship; one of which is for Mr. Gambier at Providence, and to be delivered by you to Messrs. Conyngham & Nesbit. In another Letter I have given you an Account of the Things contain’d in the other.
Being just setting out on my Journey, I can only add, that I am, my dear Child, Your ever loving Husband
B Franklin
P.S. Here is a Person who represents herself to be Wife of Mr. Henry Flower, Watchmaker of Philadelphia. She tells me a very lame Story of her Husband’s sending her over before him with two small Children, to prepare a Place for him, he intending to come here to settle. I cannot understand it; but as the Woman is in Distress, and ready to starve with her Children for want of Necessaries, I have out of Regard to my Townsman, furnish’d her with a little Money. Pray mention it privately to him, and enquire into the Matter, that I may know whether I ought to advance any more on his Account.
When you get Mr. Dunlap to direct your Letters, desire him not to put the Title Honourable before my Name; but direct plainly and simply to B. Franklin, Esqr. in Craven Street, London.
Mrs. Franklin
